Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 24, 2014

                                     No. 04-14-00280-CV

                        IN THE INTEREST OF D. N.C., A CHILD,

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01461
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
         Appellant's motion for extension of time to file brief is hereby GRANTED. Appellant's
brief is due on or before July 14, 2014.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court